DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 18, 19, 23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 10-129067) in view of Honobe (JP2000-227736).
With respect to claim 12, Yamamoto et al. teaches a thermal transfer printer incorporating an assembly of a bobbin and a sheet, the assembly of a bobbin and a sheet including:

a thermal transfer sheet (32) or an image-receiving sheet wound on the bobbin; the thermal transfer printer comprising: 
a mounting unit (73, 74) on which the assembly of a bobbin and a sheet is mounted (Paragraphs 0039); and
 a drive unit including a drive shaft extending coaxially with the bobbin body, the drive shaft being provided, on an end face thereof, a drive gear to be engaged with a gear of the bobbin body; or a brake unit (71, 72) including a brake shaft (108,132) extending coaxially with the bobbin body (Figures 8, 9 and 13), the brake shaft being provided, on an end face thereof, a brake gear to be engaged with a gear of the bobbin body (30, 31 and Figures 8, 9 and 13); 
the drive gear (gear of bobbin body 30, 31) and the brake gear (gear of brake unit 71, 72) have recessed portions (refer to marked-up Figure 13 in the detailed action), when the drive gear and the brake gear are viewed from the lateral side, each receiving the tooth of the bobbin body, and the number of the corners of each tooth of the bobbin body is equal to or greater than the number of corners of each recessed portion of the drive gear or the Page 2 of 8brake gear (note: teeth of drive gear of bobbin body 30, 31 matches up with brake gear of brake unit 71, 72 therefore it can considered obvious that each tooth of bobbin body is equal to the number of corners of each recessed portion of the drive gear).
[AltContent: textbox (Inwardly Recessed portions)][AltContent: textbox (Outwardly protruding bobbin body teeth)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outwardly protruding bobbin body teeth)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    291
    320
    media_image1.png
    Greyscale

wherein:
 each tooth of the bobbin body or the drive gear or the brake gear corresponding to each tooth (Figures 8, 9 and 13).  
However, Yamamoto et al. does not explicitly disclose wherein each tooth of the bobbin body has a polygonal shape with not less than five corners as a whole, when the bobbin body is viewed from the lateral side, and each tooth of the bobbin body and each tooth of the drive gear or the brake gear has a polygonal shape with not less than five corners as a whole, when the bobbin body is viewed from a lateral side and the number of corners of each tooth of the bobbin body is greater than the number of corners of each tooth of the drive gear or the brake gear, respectively and each corner of the tooth of the bobbin body projecting outwardly, and each corner of the recessed portion of the drive gear or the brake gear being recessed inwardly.  
Honobe teaches each tooth of the bobbin body has a polygonal shape with not less than five corners as a whole (refer to marked-up Figure 8A in the detailed action), when the bobbin body is viewed from the lateral side (Figure 8A), and each tooth of the 
[AltContent: textbox (Groove)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Corners)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    257
    153
    media_image2.png
    Greyscale

Since Yamamoto et al. teaches a plurality of teeth of the bobbin body corresponding with a plurality of teeth of a brake gear with a shape and a drive gear with a shape, it is examiner’s position to modify the plurality of teeth of the bobbin body and a plurality of teeth of a brake gear, drive gear and a number of corners of recessed portions with a polygonal shape as taught by Honobe so as to properly engage in a tight and secure engagement with each other thereby prevent slippage between the bobbin teeth and brake gear teeth.  Therefore, the limitation each corner of the tooth of the bobbin body projecting outwardly, and each corner of the recessed portion of the drive gear or the brake gear being recessed inwardly would additionally be satisfied.

	With respect to claim 13, Yamamoto teaches the claimed invention including teeth (106, 110, 113) with a shape that extend parallel to an axis line of a bobbin body (Figures 8, 14 and 16), Yamamoto does explicitly disclose polygonal shape teeth.  
Honobe teaches teeth having a polygonal shape (Paragraphs 0043, 0054-0057 and Figures 8a-c), respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth of the bobbin body taught by Yamamoto et al. to provide the teeth with a polygonal shape as taught by Honobe for the purpose of ensuring a tight and secure engagement with each other thereby prevent slippage between the bobbin teeth and brake gear teeth.
With respect to claim 14, Yamamoto teaches the claimed invention including teeth (106, 110, 113) with a shape (Figures 8, 14 and 16).
Yamamoto does explicitly disclose polygonal shape teeth.  
Honobe teaches teeth having a polygonal shape (Paragraphs 0043, 0054-0057 and Figures 8a-c), respectively. 

With respect to claims 18, 23, 27 and 30, Yamamoto et al. teaches a case (33) for housing the bobbin and a thermal transfer sheet (32) or an image-receiving sheet (Figure 4).  
With respect to claim 19, Honobe teaches one side of the polygonal shape of each tooth has a groove portion formed therein (refer to marked-up Figure 8).  

3. 	Claims 17,  22, 26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 10129067) in view of Honobe (JP2000-227736) as applied to the claims above, and further in view of Konno Akihiko (JP 2006315273). 
With respect to claims 17, 22, 26, 29 and 31, Yamamoto, as modified, teaches the claimed invention with the exception of the bobbin body is provided, on a surface of the second side end thereof, with an engagement groove that performs a positioning function when mounting a flange part.
Konno Akihiko teaches a thermal transfer printer cassette with a bobbin body that is provided, on a surface of the other side end thereof, with an engagement groove that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention as taught by Yamamoto et al., as modified, to provide a bobbin body, on a surface of another side end thereof, with an engagement groove that performs a positioning function when mounting a flange part, taught by Akihiko for the purpose of applying the proper tension to the ink ribbon.

4.	Claims 15, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 10-129067) in view of Honobe (JP2000-227736, 1st Embodiment, Figure 8A) in view of Honobe (JP2000-227736, 2nd Embodiment, Figure 7A).
With respect to claims 15, 20 and 24, Yamamoto et al. in view of Honobe (1st Embodiment, Figure 8A) teaches the claimed invention including polygonal shaped teeth, however does not explicitly disclose each tooth is curved.  
Honobe (2nd Embodiment) teaches teeth that are curved (Figure 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention as taught by Yamamoto et al., as modified, to curved gear teeth taught by Honobe (2nd Embodiment) for the purpose of providing surfaces that easily enter mating grooves with less slippage and an easier frictional fit.

s 16, 21, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 10-129067) in view of Honobe (JP2000-227736, 1st Embodiment, Figure 8A) in view of Honobe (JP2000-227736, 3rd Embodiment, Figure 8B).
With respect to claims 16, 21, 25 and 28, Yamamoto et al. in view of Honobe (1st Embodiment, Figure 8A) teaches the claimed invention including polygonal shaped teeth, however does not explicitly disclose each tooth is chamfered.  
Honobe (3rd Embodiment) teaches teeth that are chamfered (Figure 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention as taught by Yamamoto et al., as modified, to curved gear teeth taught by Honobe (3rd Embodiment) for the purpose of providing grooves that preventing backlash between mating surfaces.

Response to Arguments
6.	Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. 
Applicant's arguments filed November 09, 2020, as well as the 37 CFR 132 declaration filed 11/9/2020, have been fully considered but they are not persuasive of any error in the rejections set forth below.
declaration under 37 CFR 1.132 filed 11/9/2020 is insufficient to overcome the rejection of claims 12-18 based upon 35 USC 103 (in view of Yamamoto et al. in view of Honobe) as set forth in the last Office action because:
The declaration appears to amount to expert opinion by one of the applicants regarding what the prior art teaches and how these teachings make the claimed invention unobviousness. However, this opinion is not supported by any actual proof or based on factual evidence. Note that MPEP 716.01(c)(lll) states that unsupported conclusions are given little or no weight. The examiner is not persuaded by the opinion since there is no factual support or evidence for the expert’s opinion. Furthermore, the Examiner points out the claims are given their broadest reasonable interpretation and therefore the polygonal shape teeth of Honobe can be considered to have not less than five corners as a whole as broadly recited. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Additionally, with respect applicants arguments on page 8,  that Yamamoto et al. and Honobe do not teach each tooth of the bobbin body has a polygonal shape with not less than five corners as a whole, when the bobbin body is viewed from the lateral side, and each tooth of the bobbin body and each tooth of the drive gear or the brake gear has a polygonal shape with not less than five corners as a whole, when the bobbin body is viewed from a lateral side and the number of corners of each tooth of the bobbin body is greater than the number of corners of each tooth of the drive gear or the brake gear, respectively and each corner of the tooth of the bobbin body projecting outwardly, and each corner of the recessed portion of the drive gear or the brake gear being recessed 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853